     Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 1 of 37 Page ID #:1



 1
        Jeffrey T. Thomas, SBN 106409
 2        jtthomas@gibsondunn.com
        GIBSON, DUNN & CRUTCHER LLP
 3
        3161 Michelson Drive
 4      Irvine, CA 92612-4412
        Telephone: (949) 451-3800
 5
        Facsimile: (949) 451-4220
 6
        Sean S. Twomey, SBN 279527                Christopher J. Renk (pro hac vice to
 7
         stwomey@gibsondunn.com                   be filed)
 8      GIBSON, DUNN & CRUTCHER LLP                crenk@bannerwitcoff.com
 9
        333 South Grand Avenue                    BANNER & WITCOFF, LTD.
        Los Angeles, CA 90071-3197                71 South Wacker Drive, Suite 3600
10      Telephone: (213) 229-7284                 Chicago, IL 60606
11
        Facsimile: (213) 229-6284                 Telephone: (312) 463-5000
                                                  Facsimile: (312) 463-5001
12      [Additional Counsel Listed on Signature
13      Page]                                     Attorneys for Plaintiff NIKE, Inc.

14                                UNITED STATES DISTRICT COURT
15                           CENTRAL DISTRICT OF CALIFORNIA
16
17                                            )   Case No. 2:19-cv-08418
       NIKE, INC.,                            )
18                                            )   COMPLAINT FOR PATENT
                     Plaintiff,
19                                            )   INFRINGEMENT
             vs.                              )
20                                            )
       SKECHERS U.S.A., INC.,                     JURY TRIAL REQUESTED
21                                            )
                     Defendant
                                              )
22
                                              )
23
24
25
26
27
28
     Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 2 of 37 Page ID #:2



 1            Plaintiff NIKE, Inc. (“NIKE”) for its Complaint against Defendant Skechers
 2      U.S.A., Inc. (“Skechers”) alleges as follows:
 3                                       INTRODUCTION
 4            1.    NIKE is the world’s leading designer, marketer, and distributor of athletic
 5      footwear. NIKE became the industry leader, and maintains that position, by investing
 6      heavily in research, design, and development; creating game-changing designs and
 7      technologies.
 8            2.    Skechers also markets and distributes athletic footwear. But instead of
 9      innovating its own designs and technologies, Skechers often copies the successful
10      products of others. As one commentator explained, “it’s hard to mask that [Skechers]
11      is a copy-cat” that “has blatantly knocked off” the popular designs of others like
12      NIKE. (https://sneakernews.com/2016/07/11/skechers-knockoff-shoes/.)
13            3.    Skechers’ copying strategy is driven by its CEO, Robert Greenberg. In a
14      prior lawsuit, a Skechers corporate witness testified that Mr. Greenberg gave orders
15      to knock-off competitor products. adidas Am., Inc. v. Skechers USA, Inc., No. 3:15-
16      CV-01741-HZ, 2017 WL 3319190, at *12 (D. Or. Aug. 3, 2017). Even Skechers’
17      attorneys admitted that Skechers sets-out to make “Skecherized version[s]” of
18      competitor products, and that the directions to do so come from Mr. Greenberg. Id.
19            4.    Skechers contends it merely takes inspiration from competitor products,
20      which it calls “Skecherizing.”     But that argument is belied by Skechers’ own
21      documents. In a prior lawsuit, a court found Skechers uses code words in its internal
22      documents to attempt to shield the documents from discovery. Id. The documents
23      Skechers hoped to hide from discovery in that case showed Skechers employees
24      holding prototype shoes next to competitor shoes with detailed instructions on how
25      to transform the prototypes into “exact copies” of the competitor shoes. Id.
26            5.    Skechers’ business strategy includes copying its competitors’ designs to
27      gain market share.
28

                                                  1
     Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 3 of 37 Page ID #:3



 1            6.    NIKE’s strategy is to compete fairly. As such, NIKE’s intellectual
 2      property rights are important to its brand, its success, and its competitive position.
 3      NIKE pursues available protections of these rights and vigorously protects them
 4      against third-party theft and infringement.
 5            7.    This lawsuit is another one in a series of lawsuits NIKE has filed against
 6      Skechers to protect its valuable innovations, particularly its designs.
 7            8.    NIKE and its subsidiary, Converse Inc., have previously filed two
 8      lawsuits against Skechers for its infringements. Both of those lawsuits are still
 9      pending.
10            9.    In the first lawsuit, Converse initiated an ITC investigation against
11      Skechers for infringing Converse’s trademark rights in the midsole configuration
12      Converse has used on its Chuck Taylor All Star shoes since 1932. In the Matter of
13      Certain Footwear Products, USITC Inv. No. 337-TA-936. The illustrations below
14      show an authentic Converse All Star shoe next to an example Skechers’ infringing
15      shoe that bears an identical midsole configuration.
16
                      Converse All Star Shoe           Skechers Infringing Shoe
17

18

19

20

21

22

23
              10. The second lawsuit is currently pending in this Court. NIKE, Inc. v.
24
        Skechers U.S.A., Inc., Case No. 2:17-cv-08509-JAK (Ex). NIKE filed that lawsuit to
25
        stop Skechers’ infringements of NIKE’s patented NIKE Free and Flyknit designs.
26
        The illustrations below show examples of NIKE’s patented designs next to examples
27
        of Skechers’ infringing shoes at issue in that lawsuit.
28

                                                   2
     Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 4 of 37 Page ID #:4



 1
                   Examples of Skechers’ Infringements in Pending Lawsuit
 2                    NIKE Designs                Skechers Infringing Shoes
 3

 4

 5

 6

 7

 8

 9

10
              11. Skechers continues to copy NIKE’s designs. In particular, Skechers is
11
        now copying NIKE’s VaporMax designs and NIKE’s Air Max 270 designs.
12
              12. The illustrations below show examples of NIKE’s VaporMax and Air
13
        Max 270 shoes next to examples of Skechers’ infringing shoes.
14

15                   Examples of Skechers’ Infringements in this Lawsuit
16                     NIKE Shoes                 Skechers Infringing Shoes
17

18

19

20

21

22

23

24

25
              13. One commentator posted a YouTube video review of the Skech-Air Atlas
26
        shoe—the Skechers shoe shown in the top row above—in which he describes the shoe
27
        as a “blatant knockoff” that has a midsole design that looks “exactly the same” as
28

                                                3
     Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 5 of 37 Page ID #:5



 1      NIKE’s VaporMax design. (https://www.youtube.com/watch?v=p99LtKMjjL0). An
 2      excerpt from his post is reproduced below.
 3

 4

 5

 6

 7

 8

 9

10            14. NIKE filed this lawsuit to continue to defend its design innovation and
11      stop Skechers from free-riding on NIKE’s significant investment of talent and
12      resources that are deployed to innovate.
13                                        THE PARTIES
14            15. NIKE is a corporation organized under the laws of the State of Oregon
15      with a principal place of business at One Bowerman Drive, Beaverton, Oregon 97005.
16            16. Skechers is a corporation organized under the laws of the State of
17      Delaware with a principal place of business at 228 Manhattan Beach Boulevard,
18      Manhattan Beach, California 90266.
19                                JURISDICTION AND VENUE
20            17. This is an action for patent infringement arising under the patent laws of
21      the United States, 35 U.S.C. § 100 et seq. This Court has subject matter jurisdiction
22      pursuant to 28 U.S.C. §§ 1331 and 1338(a).
23            18. This Court has personal jurisdiction over Skechers because Skechers
24      maintains its headquarters and principal place of business in this District. This Court
25      also has personal jurisdiction over Skechers because Skechers regularly solicits and
26      conducts business in this District and engages in other persistent courses of conduct
27      in this District. This Court also has personal jurisdiction over Skechers because
28      Skechers derives substantial revenue from goods and services sold to persons or

                                                   4
     Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 6 of 37 Page ID #:6



 1      entities in this District and commits acts of infringement in this District, including but
 2      not limited to making, using, offering to sell, selling, and/or importing products that
 3      infringe one or more claims of NIKE’s patents at issue in this lawsuit.
 4             19. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400
 5      because Skechers maintains a regular and established place of business in this District
 6      and has committed, and continues to commit, acts of infringement in this District,
 7      including but not limited to making, using, offering to sell, selling, and/or importing
 8      products that infringe one or more claims of NIKE’s patents at issue in this lawsuit.
 9                                    FACTUAL BACKGROUND
10             20. NIKE’s principal business activity is the design, development and
11      worldwide marketing and selling of athletic footwear, apparel, equipment,
12      accessories, and services.
13             21. NIKE invests heavily in research, design, and development; and those
14      efforts are key to NIKE’s success.
15             22. NIKE’s investments in research, design, and development have led to
16      many innovative footwear designs and technologies, including the designs at issue in
17      this case.
18                        NIKE’S VAPORMAX AND AIR MAX 270 DESIGNS
19             23. NIKE’s VaporMax and Air Max 270 designs are associated with footwear
20      with Air sole units. The Air sole units are located in the midsole area beneath the
21      heel, forefoot, or in both areas.
22             24. NIKE first introduced shoes with Air sole units in 1979. But for the first
23      eight years, the Air sole units were embedded in sole structures and not visible. They
24      were felt rather than seen.
25             25. That changed in 1987, when NIKE introduced its Air Max shoe, which
26      was NIKE’s first shoe to showcase a design with a visible Air sole unit. The original
27      Air Max shoe is shown below.
28

                                                    5
     Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 7 of 37 Page ID #:7



 1
                                         Original Air Max
 2

 3

 4

 5

 6

 7

 8            26. The revolution of NIKE shoe designs with visible Air sole units had
 9      begun. NIKE shoe designs with visible Air sole units quickly spread, from running
10      to basketball to training and tennis, at the same time becoming a coveted lifestyle
11      product across the globe.
12            27. NIKE continued to innovate, creating shoe designs with visible Air sole
13      units over the following three decades. For example, in 1997, NIKE introduced the
14      Air Max 97 shoe, which had a visible Air sole unit along the entire sole of the shoe.
15      The illustration below shows the evolution of NIKE shoe designs with visible Air sole
16      units from 1987 through 2015.
17

18

19

20

21

22

23

24

25

26

27
28

                                                 6
     Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 8 of 37 Page ID #:8



 1
                  Evolution of NIKE Shoe Designs With Visible Air Sole Units
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
              28. NIKE continued the design evolution in 2017 when it introduced its
14
        VaporMax footwear. The VaporMax built upon the nearly 30-year legacy of NIKE
15
        shoe designs with visible Air sole units. An example NIKE VaporMax shoe is shown
16
        below with its unique design.
17
                                        NIKE’s VaporMax
18

19

20

21

22

23

24

25

26            29. In 2018, NIKE introduced its Air Max 270. While there had been other

27      NIKE shoe designs with Air sole units designed especially for lifestyle, they all

28      featured Air sole units originally created for running performance. The Air Max 270

                                                7
     Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 9 of 37 Page ID #:9



 1      was NIKE’s first 100-percent lifestyle Air shoe. An example NIKE Air Max 270
 2      shoe is shown below with its unique design.
 3
                                       NIKE’s Air Max 270
 4

 5

 6

 7

 8

 9

10

11

12
              30. NIKE’s VaporMax and Air Max 270 designs are important components
13
        of NIKE’s strategy and they are integral to NIKE’s success.
14
              31. NIKE has taken steps to protect its VaporMax and Air Max 270 designs,
15
        including by filing and obtaining design patents around the world.
16
              32. Relevant to this dispute, NIKE owns all right, title, and interest in, and
17
        has the right to sue and recover for past, present, and future infringement of, design
18
        patents related to its VaporMax designs, including the design patents identified in
19
        Table 1 below (the “VaporMax Patents”).
20

21                                Table 1:   VaporMax Patents
                    U.S. Pat. No. Title       Issue Date  Complaint Exhibit
22
                     D850,068      Shoe      June 4, 2019        A
23                   D850,072      Shoe      June 4, 2019        B
24
                     D850,074      Shoe      June 4, 2019        C
                     D850,075      Shoe      June 4, 2019        D
25                   D850,076      Shoe      June 4, 2019        E
26                   D850,077      Shoe      June 4, 2019        F

27
28

                                                  8
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 10 of 37 Page ID #:10



 1         33. The U.S. Patent and Trademark Office (“USPTO”) duly and legally
 2   issued the VaporMax Patents on June 4, 2019. A copy of each VaporMax Patent is
 3   attached to this Complaint as indicated in Table 1.
 4         34. NIKE gives the public, including Skechers, notice that the VaporMax
 5   designs are patented by marking its VaporMax footwear pursuant to 35 U.S.C §
 6   287(a),        including    by     virtually     marking       the     footwear       at
 7   www.nike.com/patentsvirtualmarking as of or shortly after the date of issuance of
 8   each patent.
 9         35. NIKE also owns all right, title, and interest in, and has the right to sue and
10   recover for past, present, and future infringement of, design patents related to its Air
11   Max 270 designs, including the design patents identified in Table 2 below (the “Air
12   Max 270 Patents”).
13
                                 Table 2: Air Max 270 Patents
14             U.S. Pat. No.    Title      Issue Date      Complaint Exhibit
15              D858,962        Shoe September 10, 2019           G
                D860,606        Shoe September 24, 2019           H
16
                D860,607        Shoe September 24, 2019           I
17              D860,608        Shoe September 24, 2019           J
                D860,610        Shoe September 24, 2019           K
18
                D860,611        Shoe September 24, 2019           L
19
           36. The USPTO duly and legally issued the Air Max 270 Patents on
20
     September 10 and 24, 2019. A copy of each Air Max 270 Patent is attached to this
21
     Complaint as indicated in Table 2.
22
           37. NIKE gives the public, including Skechers, notice that the Air Max 270
23
     designs are patented by marking its Air Max 270 footwear pursuant to 35 U.S.C §
24
     287(a),        including    by     virtually     marking       the     footwear       at
25
     www.nike.com/patentsvirtualmarking as of or shortly after the date of issuance of
26
     each patent.
27
           38. The VaporMax Patents and the Air Max 270 Patents are all presumed to
28
     be valid.
                                                9
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 11 of 37 Page ID #:11



 1           SKECHERS USES THE VAPORMAX DESIGNS WITHOUT AUTHORIZATION
 2           39. Without NIKE’s authorization, Skechers has made, used, offered for sale,
 3   sold, and/or imported into the United States shoes having designs that violate the
 4   VaporMax Patents. Skechers’ infringing shoes include at least the Skech-Air Atlas
 5   with model numbers 52970 and 52973, as well as all other shoes bearing the same or
 6   similar designs to the Skech-Air Atlas regardless of model name and number
 7   (collectively, the “Skech-Air Atlas Shoes”).
 8           40. The overall appearance of the claimed designs of the VaporMax Patents
 9   and the corresponding designs of the Skech-Air Atlas Shoes are substantially the
10   same.
11           41. An ordinary observer will perceive the overall appearance of the claimed
12   designs of the VaporMax Patents and the corresponding designs of the Skech-Air
13   Atlas Shoes to be substantially the same.
14           42. Tables 3 through 8 below illustrate Skechers’ infringements by
15   comparing figures from the VaporMax Patents with images of the Skech-Air Atlas
16   Shoes. In NIKE’s patent figures, the claimed designs are shown in solid lines. The
17   broken lines depicting the remainder of the shoe show features that form no part of
18   the claimed designs.
19

20

21

22

23

24

25

26

27
28

                                                 10
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 12 of 37 Page ID #:12



 1
           Table 3: Comparison of ’068 Patent with Skech-Air Atlas Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
           Table 4: Comparison of ’072 Patent with Skech-Air Atlas Shoe
22

23

24

25

26

27
28

                                         11
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 13 of 37 Page ID #:13



 1
           Table 4: Comparison of ’072 Patent with Skech-Air Atlas Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10         Table 5: Comparison of ’074 Patent with Skech-Air Atlas Shoe
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                         12
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 14 of 37 Page ID #:14



 1
           Table 6: Comparison of ’075 Patent with Skech-Air Atlas Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                         13
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 15 of 37 Page ID #:15



 1

 2         Table 7: Comparison of ’076 Patent with Skech-Air Atlas Shoe

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                         14
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 16 of 37 Page ID #:16



 1
           Table 7: Comparison of ’076 Patent with Skech-Air Atlas Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10

11         Table 8: Comparison of ’077 Patent with Skech-Air Atlas Shoe
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                         15
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 17 of 37 Page ID #:17



 1
             Table 8: Comparison of ’077 Patent with Skech-Air Atlas Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25         43. Without NIKE’s authorization, Skechers has made, used, offered for sale,

26   sold, and/or imported into the United States additional shoes having designs that

27   violate at least the ’072 Patent and the ’074 Patent. These additional infringing shoes

28   include at least the Skech-Air 92 with model numbers 13221 and 52569, as well as

                                               16
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 18 of 37 Page ID #:18



 1   all shoes bearing the same or similar designs to the Skech-Air 92 regardless of model
 2   name and number (collectively, the “Skech-Air 92 Shoes”).
 3         44. The overall appearance of the claimed designs of the ’072 Patent and the
 4   ’074 Patent and the corresponding designs of the Skech-Air 92 Shoes are substantially
 5   the same.
 6         45. An ordinary observer will perceive the overall appearance of the claimed
 7   designs of the ’072 Patent and the ’074 Patent and the corresponding designs of the
 8   Skech-Air 92 Shoes to be substantially the same.
 9         46. Tables 9 and 10 below illustrate Skechers’ infringements by comparing
10   figures from the ’072 Patent and ’074 Patent with images of the Skech-Air 92 Shoes.
11   In NIKE’s patent figures, the claimed designs are shown in solid lines. The broken
12   lines depicting the remainder of the shoe show features that form no part of the
13   claimed designs.
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                              17
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 19 of 37 Page ID #:19



 1
             Table 9: Comparison of ’072 Patent with Skech-Air 92 Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
            Table 10: Comparison of ’074 Patent with Skech-Air 92 Shoe
17

18

19

20

21

22

23

24

25

26

27
28

                                         18
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 20 of 37 Page ID #:20



 1
              Table 10: Comparison of ’074 Patent with Skech-Air 92 Shoe
 2

 3

 4

 5

 6

 7

 8

 9         47. On information and belief, Skechers intended to copy the claimed designs
10   of the VaporMax Patents by creating the same or similar overall impression as
11   NIKE’s designs.
12           SKECHERS USES THE AIR MAX 270 DESIGNS WITHOUT AUTHORIZATION
13         48. Without NIKE’s authorization, Skechers has made, used, offered for sale,
14   sold, and/or imported into the United States shoes having designs that violate the Air
15   Max 270 Patents. Skechers’ infringing shoes include at least the Skech-Air Stratus
16   with model numbers 13275, 13276, and 13278, as well as all shoes bearing the same
17   or similar designs to the Skech-Air Stratus regardless of model name and number
18   (collectively, the “Skech-Air Stratus Shoes”), and the Skech-Air Blast with model
19   numbers 97742, 97743, and 97744, as well as all shoes bearing the same or similar
20   designs to the Skech-Air Blast regardless of model name and number (collectively,
21   the “Skech-Air Blast Shoes”).
22         49. The overall appearance of the claimed designs of the Air Max 270
23   Patents, on the one hand, and the corresponding designs of the Skech-Air Stratus
24   Shoes and the Skech-Air Blast Shoes, on the other hand, are substantially the same.
25         50. An ordinary observer will perceive the overall appearance of the claimed
26   designs of the Air Max 270 Patents, on the one hand, and the corresponding designs
27   of the Skech-Air Stratus Shoes and the Skech-Air Blast Shoes, on the other hand, to
28   be substantially the same.

                                              19
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 21 of 37 Page ID #:21



 1         51. Tables 11 through 22 below illustrate Skechers’ infringements by
 2   comparing figures from the Air Max 270 Patents with images of the Skech-Air Stratus
 3   Shoes and the Skech-Air Blast Shoes. In NIKE’s patent figures, the claimed designs
 4   are shown in solid lines. The broken lines depicting the remainder of the shoe show
 5   features that form no part of the claimed designs.
 6
            Table 11: Comparison of ’962 Patent with Skech-Air Stratus Shoe
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                              20
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 22 of 37 Page ID #:22



 1

 2        Table 12: Comparison of ’606 Patent with Skech-Air Stratus Shoe

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                         21
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 23 of 37 Page ID #:23



 1
          Table 12: Comparison of ’606 Patent with Skech-Air Stratus Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10

11        Table 13: Comparison of ’607 Patent with Skech-Air Stratus Shoe
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                         22
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 24 of 37 Page ID #:24



 1

 2        Table 14: Comparison of ’608 Patent with Skech-Air Stratus Shoe

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                         23
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 25 of 37 Page ID #:25



 1
          Table 14: Comparison of ’608 Patent with Skech-Air Stratus Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10

11
          Table 15: Comparison of ’610 Patent with Skech-Air Stratus Shoe
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                         24
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 26 of 37 Page ID #:26



 1
          Table 16: Comparison of ’611 Patent with Skech-Air Stratus Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                         25
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 27 of 37 Page ID #:27



 1
          Table 16: Comparison of ’611 Patent with Skech-Air Stratus Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10

11         Table 17: Comparison of ’962 Patent with Skech-Air Blast Shoe

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                         26
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 28 of 37 Page ID #:28



 1
           Table 17: Comparison of ’962 Patent with Skech-Air Blast Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10         Table 18: Comparison of ’606 Patent with Skech-Air Blast Shoe
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                         27
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 29 of 37 Page ID #:29



 1
           Table 18: Comparison of ’606 Patent with Skech-Air Blast Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19         Table 19: Comparison of ’607 Patent with Skech-Air Blast Shoe
20

21

22

23

24

25

26

27
28

                                         28
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 30 of 37 Page ID #:30



 1
           Table 19: Comparison of ’607 Patent with Skech-Air Blast Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10
           Table 20: Comparison of ’608 Patent with Skech-Air Blast Shoe
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                         29
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 31 of 37 Page ID #:31



 1
           Table 20: Comparison of ’608 Patent with Skech-Air Blast Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
           Table 21: Comparison of ’610 Patent with Skech-Air Blast Shoe
19

20

21

22

23

24

25

26

27
28

                                         30
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 32 of 37 Page ID #:32



 1
           Table 21: Comparison of ’610 Patent with Skech-Air Blast Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10
           Table 22: Comparison of ’611 Patent with Skech-Air Blast Shoe
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                         31
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 33 of 37 Page ID #:33



 1
             Table 22: Comparison of ’611 Patent with Skech-Air Blast Shoe
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18         52. On information and belief, Skechers intended to copy the claimed designs

19   of the Air Max 270 Patents by creating the same or similar overall impression as

20   NIKE’s designs.

21                         FIRST CLAIM FOR RELIEF
           (INFRINGEMENT UNDER 35 U.S.C. § 271 OF THE VAPORMAX PATENTS)
22

23         53. NIKE re-alleges and incorporates by reference the allegations set forth in

24   paragraphs 1–52 of this Complaint.

25         54. Skechers, without authorization from NIKE, has made, used, offered for

26   sale, sold, and/or imported in or into the United States, and continues to make, use,

27   offer for sale, sell, and/or import in or into the United States, shoes having designs

28   that infringe the VaporMax Patents, including at least the Skech-Air Atlas Shoes.

                                              32
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 34 of 37 Page ID #:34



 1         55. On information and belief, Skechers’ infringement has been willful,
 2   intentional, and deliberate, at least as of the filing date of this complaint. Skechers
 3   knew or should have known that continuing to make, use, offer to sell, sell, and/or
 4   import the Skech-Air Atlas Shoes into the United States would directly infringe the
 5   VaporMax Patents, yet Skechers infringed and continues to infringe the VaporMax
 6   Patents.
 7         56. NIKE has been and will continue to be irreparably harmed by Skechers’
 8   infringements of the VaporMax Patents.
 9         57. NIKE has no adequate remedy at law for Skechers’ infringements of the
10   VaporMax Patents.
11         58. On information and belief, Skechers’ infringements of the VaporMax
12   Patents will continue unless enjoined by this Court.
13
                        SECOND CLAIM FOR RELIEF
14    (INFRINGEMENT UNDER 35 U.S.C. § 271 OF THE ’072 PATENT AND ’074 PATENT)
15         59. NIKE re-alleges and incorporates by reference the allegations set forth in
16   paragraphs 1–52 of this Complaint.
17         60. Skechers, without authorization from NIKE, has made, used, offered for
18   sale, sold, and/or imported in or into the United States, and continues to make, use,
19   offer for sale, sell, and/or import in or into the United States, shoes having designs
20   that infringe the ’072 Patent and the ’074 Patent, including at least the Skech-Air 92
21   Shoes.
22         61. On information and belief, Skechers’ infringement has been willful,
23   intentional, and deliberate, at least as of the filing date of this complaint. Skechers
24   knew or should have known that continuing to make, use, offer to sell, sell, and/or
25   import the Skech-Air 92 into the United States would directly infringe the ’072 Patent
26   and ’074 Patent, yet Skechers infringed and continues to infringe the ’072 Patent and
27   ’074 Patent.
28

                                               33
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 35 of 37 Page ID #:35



 1         62. NIKE has been and will continue to be irreparably harmed by Skechers’
 2   infringements of the ’072 Patent and ’074 Patent.
 3         63. NIKE has no adequate remedy at law for Skechers’ infringements of the
 4   ’072 Patent and ’074 Patent.
 5         64. On information and belief, Skechers’ infringements of the ’072 Patent and
 6   ’074 Patent will continue unless enjoined by this Court.
 7                        THIRD CLAIM FOR RELIEF
 8        (INFRINGEMENT UNDER 35 U.S.C. § 271 OF THE AIR MAX 270 PATENTS)
 9         65. NIKE re-alleges and incorporates by reference the allegations set forth in
10   paragraphs 1–52 of this Complaint.
11         66. Skechers, without authorization from NIKE, has made, used, offered for
12   sale, sold, and/or imported in or into the United States, and continues to make, use,
13   offer for sale, sell, and/or import in or into the United States, shoes having designs
14   that infringe the Air Max 270 Patents, including at least the Skech-Air Stratus Shoes
15   and the Skech-Air Blast Shoes.
16         67. On information and belief, Skechers’ infringement has been willful,
17   intentional, and deliberate, at least as of the filing date of this complaint. Skechers
18   knew or should have known that continuing to make, use, offer to sell, sell, and/or
19   import the Skech-Air Stratus Shoes and Skech-Air Blast Shoes into the United States
20   would directly infringe the Air Max 270 Patents, yet Skechers infringed and continues
21   to infringe the Air Max 270 Patents.
22         68. NIKE has been and will continue to be irreparably harmed by Skechers’
23   infringements of the Air Max 270 Patents.
24         69. NIKE has no adequate remedy at law for Skechers’ infringements of the
25   Air Max 270 Patents.
26         70. On information and belief, Skechers’ infringements of the Air Max 270
27   Patents will continue unless enjoined by this Court.
28

                                               34
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 36 of 37 Page ID #:36



 1                                        JURY DEMAND
 2          71. Pursuant to Federal Rule of Civil Procedure 38(b), NIKE hereby demands
 3   a trial by jury of all issues so triable.
 4
                                      PRAYER FOR RELIEF
 5
            WHEREFORE, NIKE respectfully prays for:
 6
            A.    A judgment and order that Skechers has infringed the VaporMax Patents
 7
     and the Air Max 270 Patents by making, using, offering to sell, selling, and/or
 8
     importing its infringing shoes into the United States;
 9
            B.    A judgment and order permanently enjoining Skechers and its affiliates,
10
     officers, agents, employees, attorneys, and all other persons acting in concert with
11
     Skechers, from infringing the VaporMax Patents and the Air Max 270 Patents;
12
            C.    A judgment and order requiring Skechers to pay NIKE damages adequate
13
     to compensate NIKE for Skechers’ infringements of the VaporMax Patents and the
14
     Air Max 270 Patents pursuant to 35 U.S.C. § 284, or the total profit made by Skechers
15
     from its infringements of the VaporMax Patents and the Air Max 270 Patents pursuant
16
     to 35 U.S.C. § 289;
17
            E.    A judgment and order requiring Skechers to pay NIKE supplemental
18
     damages or profits for any continuing post-verdict infringement up until entry of the
19
     final judgment, with an accounting, as needed;
20
            F.    A judgment and order requiring Skechers to pay NIKE increased damages
21
     up to three times the amount found or assessed pursuant to 35 U.S.C. § 284;
22
            G.    A judgment and order requiring Skechers to pay NIKE pre-judgment and
23
     post-judgment interest on any damages or profits awarded;
24
            H.    A determination that this action is an exceptional case pursuant to 35
25
     U.S.C. § 285;
26
            I.    An award of NIKE’s attorneys’ fees for bringing and prosecuting this
27
     action;
28

                                                 35
Case 2:19-cv-08418-JAK-E Document 1 Filed 09/30/19 Page 37 of 37 Page ID #:37



 1         J.    An award of NIKE’s costs and expenses incurred in bringing and
 2   prosecuting this action; and
 3         K.    Such further and additional relief as this Court deems just and proper.
 4

 5   Dated: September 30, 2019
 6
                                    GIBSON, DUNN & CRUTCHER LLP
 7

 8                                  By: /s/ Jeffrey T. Thomas                 .

 9                                     Jeffrey T. Thomas, SBN 106409
10                                       jtthomas@gibsondunn.com
                                       Sean S. Twomey, SBN 279527
11                                       stwomey@gibsondunn.com
12                                     GIBSON, DUNN & CRUTCHER LLP
                                       3161 Michelson Drive
13                                     Irvine, CA 92612
14                                     Telephone: (949) 451-3800
                                       Facsimile: (949) 451-4220
15

16                                     Christopher J. Renk (pro hac vice to be filed)
                                        crenk@bannerwitcoff.com
17                                     Michael J. Harris (pro hac vice to be filed)
18                                      mharris@bannerwitcoff.com
                                       Audra C. Eidem Heinze (pro hac vice to be filed)
19                                      aheinze@bannerwitcoff.com
20
                                       BANNER & WITCOFF, LTD
21                                     71 South Wacker Drive, Suite 3600
22                                     Chicago, IL 60606
                                       Telephone: (312) 463-5000
23                                     Facsimile: (312) 463-5001
24
                                       Attorneys for Plaintiff NIKE, Inc.
25

26

27
28

                                                 36
